Citation Nr: 0402848	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  02-09 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Section 306 pension benefits in the calculated amount 
of $10,874.97, to include the questions of validity of the 
overpayment and whether the amount was properly calculated.  



ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel





INTRODUCTION

The appellant is the surviving spouse of the veteran, who had 
active military service from January 1975 to January 1978.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 determination by the 
Committee on Waivers and Compromises (Committee) at the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to waiver 
of overpayment of Section 306 pension benefits.  The Board 
previously remanded this case to the RO for additional 
development in March 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

In a March 2003 remand the Board instructed the RO to 
formally adjudicate the issues of validity and amount of the 
appellant's overpayment; if the overpayment was found valid, 
the RO was directed to advise the appellant of her rights to 
appeal both the validity and the amount of the debt and to 
provide the opportunity for her to initiate and perfect an 
appeal on these matters.  Although the RO prepared a 
memorandum determination concerning the validity of the debt 
and notified the appellant of the outcome, the record does 
not show that she received a copy of the memorandum or was 
advised of the rationale for the decision.  The RO also did 
not explain the accounting of the amount of the debt as 
requested in the Board remand.  The United States Court of 
Appeals for Veterans Claims (Court) has held that where 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
See Stegall v. West, 11 Vet. App. 268 (1998).  
The Court has held that when the validity of a debt is 
challenged, a threshold determination must be made on that 
question prior to a decision on waiver of indebtedness.  
"[W]hen a veteran raises the validity of the debt as part of 
a waiver application... it is arbitrary and capricious and an 
abuse of discretion to adjudicate the waiver application 
without first deciding the veteran's challenge to the 
lawfulness of the debt asserted against him or her."  
Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991); see also 
38 C.F.R. § 1.911(c), VAOPGCPREC 6-98 (O.G.C. Prec. 6-98).  
Consequently, the RO must first fully explain the rationale 
for their determination on the validity of the overpayment.  
To comply with the March 2003 Board remand, the RO must also 
confirm the amount of the overpayment and provide the 
appellant information explaining the calculation.  At that 
point the appellant's request for waiver should again be 
referred to the Committee on Waivers and Compromises.  
Although the Committee has reviewed this case previously, 
another Committee determination is required in light of the 
Court's directive regarding the order of adjudication of 
overpayment validity and waiver.  Schaper, 1 Vet. App. at 
437.  

If the Committee declines to waive the overpayment, the 
appellant must be informed of her right to appeal.  If the 
appellant files a Notice of Disagreement, the RO must issue a 
Statement of the Case (SOC) which fully discusses the 
validity of the debt, the amount of the debt, and the reasons 
for not waiving such debt.  VAOPGCPREC 6-98 (April 24, 1998).  
See Schaper, 1 Vet. App. 430.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the file and 
reaffirm whether the overpayment debt is 
valid and whether the calculated amount 
of the overpayment is correct.  The RO 
should prepare a written decision 
explaining the validity of the debt 
determination [a copy of which should be 
provided to the appellant].  The 
appellant must also be provided 
confirmation of the exact amount of 
overpayment, along with information 
detailing the process by which the 
overpayment was calculated.  The RO 
should insure that the development above 
is in compliance with Schaper v. 
Derwinski, 1 Vet. App. 430 (1991), 38 
C.F.R. § 1.911, VAOPGCPREC 6-98 (O.G.C. 
Prec. 6-98), and the March 2003 Board 
remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

2.  The RO should then refer the 
appellant's request for waiver to the 
Committee on Waivers and Compromises for 
consideration in compliance with the 
Court's directives in Schaper v. 
Derwinski, 1 Vet. App. 430, 437 (1991).  
If the overpayment is not waived, the 
appellant must be informed of her right 
to appeal all elements, i.e., validity, 
amount, and waiver.  

3.  The RO should review the claim in 
light of any evidence added to the 
record.  If the benefit sought remains 
denied, the RO should issue an 
appropriate Supplemental SOC and provide 
the appellant the requisite period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purposes of this remand are to provide adequate notice, 
to compile all evidence necessary to decide this claim, and 
to ensure compliance with the prior remand, in accordance 
with Stegall, supra.  No action is required of the appellant 
unless she is notified.  She has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

